Order, Supreme Court, New York County (Edward Greenfield, J.), entered March 6, 1990, which granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (7), affirmed, without costs or disbursements.
Plaintiff, a 53 year-old practicing psychologist, who alleges age discrimination under Executive Law § 296 (4), has not shown that he has a cognizable cause of action, since the undisputed facts indicate that his academic performance was below the accepted standard for admission to the defendant medical school. In the year plaintiff applied the estimated undergraduate grade point average (GPA) in the basic sciences (biology, chemistry, physics and mathematics) of defendant’s admitted students was 3.5 (B+/A). Plaintiff’s GPA in this area was 1.98 (C—), significantly lower than any student admitted that or any other year. The overall average GPA of that year’s class was 3.4; plaintiff’s undergraduate GPA was 2.09. His Medical College Admission Test (MCAT) scores were similarly well below average. The Chairman of the Admissions Committee in his affidavit and the published admission requirements and procedures stress that one of the essential criteria for acceptance is a student’s competence in the basic sciences as measured by his GPA in this area and the MCAT scores. Although the faculty member who interviewed plaintiff recommended him, the senior members of the Admissions *198Committee determined that his science grades were unacceptable. Insofar as the Chairman could remember, no student ever admitted had such low grades in the sciences. Defendant does not claim that his science grades were actually higher. Nor does he claim that the defendant medical school set higher standards for him than others. Both plaintiff and the dissent cite the fact that plaintiff was called for an interview rather than summarily eliminated from consideration on the basis of his grades. In this regard, it should be noted, he was one of the 30% of the applicants to be interviewed. While plaintiff characterizes the 30% who were called for an interview as a small number, the reality is that more than twice the number of students accepted were interviewed. The dissent, in our view, places undue emphasis on plaintiff’s pleading allegation that he met all the admission standards. Plainly he did not. While factual averments of a complaint must be taken as true on a motion to dismiss for legal insufficiency, a pleader’s bare legal conclusions need not. (Roberts v Pollack, 92 AD2d 440, 444.)
Accordingly, without considering the truth or falsity of gratuitous hearsay statements (one of which was categorically denied by its would-be author) allegedly indicating that plaintiff’s rejection was a result of age discrimination, it is apparent that plaintiff is not "otherwise qualified” within the meaning of the statute. In cases such as this we do well to remember that in matters of academic judgment courts are limited in their review to the issue of whether the institution has acted in good faith or irrationally or arbitrarily. (Matter of Olsson v Board of Higher Educ., 49 NY2d 408; Tedeschi v Wagner Coll., 49 NY2d 652.)
Clearly, the determination to reject plaintiff was not irrational. Thus, the complaint was properly dismissed. Concur— Sullivan, J. P., Milonas, Rosenberger and Ross, JJ.